 

SOUTHERN DISTRICT OF CALIFORNIA

ALTERNATIVES TO PRISON SOLUTIONS (“APS”) PROGRAM
AGREEMENT

Name: JACOB ISSAC ATTIAS

Docket No: 1972958 | \AvL2FESS -pB mn

 

Offense: 8 USC 1324

Date of Plea: July 26, 2019

AUG 13 2019

Period of Diversion: 12 months

CLERK US DISTRICT COL
SOUTHERN DISTRICT OF CAL
BY

 

INTRODUCTION

 

 

iAT
IFORNIA
DEPUTY

 

You have been given the opportunity to participate in the
Southern District of California's Alternatives to Prison Solutions
(APS) pretrial diversion program.

APS is a program in which certain defendants are offered the
opportunity to divert prosecution in exchange for participation in
a court-supervised, intensive pretrial supervision program aimed
at early intervention, rehabilitation, employment and education.

Your participation is entirely voluntary. If you do not wish
to participate, your criminal case will proceed by normal course,
and there will be no additional negative consequences.

THE APS BASICS

The APS period of diversion will last at least one year and
up to two years. Defendants in APS will be supervised by an APS
U.S. Pretrial Services Officer (PSO). As part of the program,
defendants agree to take part in drug, alcohol, and mental health
testing and evaluations. Defendants also agree to participate in
any and all recommended drug, alcohol, and mental health programs
and to actively seek and maintain employment or education. In
addition, defendants must comply with all other conditions of
pretrial release and supervision.

You will be appointed a criminal defense attorney (CDA) who
is a member of the APS team, and who will be permitted to have

I

dA

 

 

 
access to your treatment provider and treatment records.

An Assistant U.S. Attorney (AUSA) will also be assigned to
the APS program.

Both the defense attorney and the AUSA will work with the
PSO to provide additional support and encouragement for your
success in the APS program.

if you participate in, and successfully complete, the APS
program, the criminal charge will be dismissed.

If you choose to participate in, and do not successfully
complete the APS program, your case will be set for sentencing
pursuant to your APS Program plea agreement, and the court may
appoint you a new attorney who is not involved in the APS program,

LENGTH OF DIVERSION

The APS diversion period will last at least one year and up
to a maximum of two years. As a condition of participation, you
must agree that during the period of diversion, the time
limitations contained in the Speedy Trial Act and the Sixth
Amendment to the U.S. Constitution will be tolled to allow you to
demonstrate your good conduct. 18 U.S.c. § 3161 {h) (2).

COURT APPEARANCES

You will be required to regularly appear before a Diversion
Magistrate Judge to discuss your progress and evaluate your
compliance. Court appearances may increase or decrease over the
duration of pretrial supervision, based upon your performance in
the program. The PSO, CDA, and AUSA will be present at court
appearances. Progress reports from the PSO and treatment provider
will be provided to the court and attorneys. These reports will
describe both successes and problems experienced on pretrial
supervision, either treatment-related,. or otherwise.

LIMITED USE OF STATEMENTS MADE DURING THE APS PROGRAM

An important component of the APS program is your complete
candor during your treatment, interactions with Pretrial Services,
and court appearances. To encourage your candor, the United
States Attorney's Office for the Southern District of California
(USAO) has agreed as follows:

(A) Except as otherwise provided in subparagraphs (B) and

JA

2

 

 
(C) below, in any criminal prosecution that may be brought against
you by the USAO, the USAO will not offer in evidence in its
case-in-chief any statements you make to a Diversion Magistrate
Judge during your APS program appearances or any statements you
make to treatment providers or to the PSO (collectively APS program
statements).

(B) Notwithstanding the USAO's agreement set forth in
subparagraph (A) above, the USAO may use

(1) information derived directly or indirectly from APS
program statements for the purpose of obtaining and
pursuing leads to other evidence, which evidence may be
used for any purpose, including any criminal prosecution
of you; and

(ii) APS program statements and all evidence obtained
directly or indirectly from those APS program statements
for the purpose of cross-examination should you testify,
or to refute or counter at any stage of any proceeding
(including during the USAO's case-in-chief in any
criminal prosecution) any evidence, argument, statement
or representation offered by or on your behalf in
connection with that proceeding.

(C) Notwithstanding the USAO's agreement set forth in
subparagraph (A) above, the USAO reserves the right to use any APS
program statements in any prosecution for false statements,
obstruction of justice, or perjury.

The USAO's agreement in subsection (A) above is limited to
the USAO for the Southern District of California and cannot bind
any other federal, state, local, or foreign prosecuting,
enforcement, administrative, or regulatory authorities.
Moreover, the USAO's agreement in subparagraph (A) above is limited
to APS program statements and does not apply to any statements
made by you at any other time, whether oral, written, or recorded.

DIVERSION VIOLATIONS AND SANCTIONS

You are required to comply with all conditions imposed by the
Diversion Magistrate Judges and the Pretrial Services Officer.
Failure to do so will result in the imposition of sanctions.
Violations and sanctions will ordinarily be handled on the
regularly scheduled Diversion Magistrate Judge’s calendar. The
court, however, can schedule an appearance at any time. Sanctions
and modifications regarding treatment may be handled on an

3

TA

 

 
expedited basis with the consent of the parties and the Diversion
Magistrate Judge.

If a Progress Report contains an allegation of noncompliance,
you may choose to agree that the allegation is true and waive the
traditional protections and procedures afforded to those on
pretrial release when they are accused of violating a condition of
release. If you do, there will be no hearing on whether the
allegation is true and the Diversion Magistrate Judge may impose
a program sanction, including termination from the program. As
noted above, noncompliance can also be handled outside the presence
of the Diversion Magistrate Judge if all parties agree.

Alternatively, you may wish to contest the alleged violation.
The only permissible contested hearing in the APS program, however,
is a claim of actual innocence of the alleged violation or act of
hon~compliance. If a contested hearing is requested, your defense
attorney will assist you in contesting the allegation. After the
hearing, the Diversion Magistrate Judge will decide whether the
allegation of non-compliance is true.

If, at any time following your entry into the APS program,
you are alleged to have committed a new federal, state or local
crime, then in order to find that the allegation is true, the
Magistrate Judge need only find probable cause to believe that you
committed the crime. For any other type of violation, the
Magistrate Judge will find the allegation true if there is clear
and convincing evidence that you committed the violation.

If you admit a violation or the Diversion Magistrate Judge
finds such a violation or act of non-compliance, you will be
sanctioned. The range of possible sanctions is broad to ensure
that the sanction is appropriate for the violation or act of
non-compliance. Factors that will influence the type of sanction
employed include: the seriousness of the violation or act of
non-compliance, the number of violations, and the length of time
you have remained compliant, either before a first violation, or
between violations. In addition, an important factor will be
whether you voluntarily disclose the violation. Dishonesty on
your part will result in enhanced sanctions. Depending on these
factors, any of the sanctions iisted below - including termination
from APS - may be imposed, As a general rule, when there are
repeat violations, more serious sanctions will be applied.
Sanctions may include, but are not limited to:

JA

 

 
* Judicial reprimand in open court;

* Order to attend and observe pre-determined APS program

proceedings;
* Order to submit a written explanation for noncompliance

behavior and how you plan to correct (for example, why
you failed to attend treatment or tested positive or
about the trigger that most often causes you to relapse
and why, or about what you will do differently to prevent
this type or another violation in the future);

* Order to engage in additional hours of community
service;
* Curfew restrictions or home confinement (with conditions

that may include GPS monitoring);

* Increase in frequency of progress hearings before the
Diversion Magistrate Judge;

* Order to complete a non-punitive residential term at a
community corrections center or treatment facility;

* Order to attend or increase attendance at Narcotics
Anonymous, Alcoholic Anonymous, or other out-patient
treatment program;

* Extension of the diversion period; and
* Termination from APS with or without filing a formal
violation.

If appropriate, sanctions may be ordered more than once during
the course of APS. When expedited action is appropriate and the
parties agree, a sanction or adjustment in treatment can be imposed
through modification and without an appearance before Court. The
PSO's report at the next Court appearance will inform the Diversion
Magistrate Judge whether you properly complied with the sanction
ordered at the last appearance. Failure to comply with ordered
sanctions may result in added sanctions or termination from the

APS program.

The PSO need not wait until the scheduled court appearance to
address problems occurring during pretrial reléase. Minor

5

JA

 

 
violations may be dealt with by the PSO or by a team including the
PSO, defense counsel, and the AUSA. PSO will notify you, defense
counsel, and the AUSA about all violations. The Diversion
Magistrate Judge always has discretion to immediately issue an
arrest warrant if you are alleged to have committed a violation.

TERMINATION FROM APS

Termination from APS may occur due to a failure or refusal to
participate in treatment and/or other programs ordered by the
Diversion Magistrate Judge, by incurring repeated violations of or
non-compliance with any other conditions of pretrial release, by
failing to make required court appearances, or by committing a new
crime. Decisions regarding involuntary termination will be made
by the Diversion Magistrate Judge.

If you wish to appeal your termination from the APS program
to the assigned district judge, you must do so within 14 days of
the termination decision.

You also may voluntarily discontinue the program. If you
choose to do so, you may be assigned a new, non-APS attorney and
will be ordered to appear before a new judge for sentencing in
accordance with your plea and Diversion Agreement. You also will
be transferred to traditional pretrial supervision. Your new PSO
will not charge you with any violations committed and resolved
during your participation in the APS program. However, if you
terminate your participation prior to the resolution of the
violation, the violation may be alleged by the new PSO and resolved
by the new judge. In addition, the judge presiding over any
pretrial supervision violation will be advised of all conduct that
has taken place during pretrial supervision including successes,
failures, and sanctions which occurred during your participation
in APS.

As noted above, if you are terminated from the APS program,
or voluntarily withdraw, you may be appointed new counsel and your
case will proceed to sentencing on the plea entered pursuant to
this Agreement. You will not have the right to withdraw your
plea. Additionally, you will return to regular pretrial
supervision status, and may face a violation hearing. THE
COMMISSION OF A NEW CRIME SHALL RESULT IN TERMINATION FROM THE APS
PROGRAM.

Def. Initials DA

 

 
GRADUATION AND DISMISSAL OF CRIMINAL CHARGE

Upon successful completion of the APS program, your criminal
charge will be dismissed.

RECORDS CHECKS

Whether you graduate or are terminated from the program,
Pretrial Services may conduct a criminal records check for
analytical purposes after the APS program ends, not to exceed one
criminal records check per year.

AGREEMENT TO PARTICIPATE

DEFENDANT:

I, JACOB ISSAC ATTIAS, have read, or someone has read to me, this
Agreement. I have discussed this Agreement with my attorney and
I understand its terms. I have also discussed with my attorney the
APS program and I understand that program. I voluntarily agree
to participate in the APS program subject to the terms and
conditions set forth in this Agreement. I understand that I can
revoke my voluntary participation in the APS program at any time
and understand that by doing so, I agree that I shall not be
allowed to withdraw my plea and that my case will proceed to
sentencing pursuant to this Agreement and my APS Program plea
agreement.

DATE: Boy 5,114

SIGNATURE: “Zzuwc’ EO
oe

APS PROGRAM DEFENSE ATTORNEY:

I, the attorney representing the Defendant in connection with the
APS program, have discussed this diversion program and this
Agreement with the defendant. I believe the defendant understands
the APS program and the terms and conditions of this Agreement,
and that the defendant’s decision to participate in the APS program
is knowingly and voluntarily made.

DATE: hus § 204 i A ao

SIGNATURE: | vi ROW

t

 

 

Def Initials J. /f | ae

 

 
APS PROGRAM ASSISTANT UNITED STATES ATTORNEY:

i, the Assistant United States Attorney representing the United
States Attorney’s Office for the Southern District of California,
in the APS program, agree to the terms and conditions of this
Agreement on behalf of the USAO.

pare: /% Atif iF, |
SIGNATURE n/a

APS PROGRAM heen SERVICES OFFICER:
I, the Pretrial Services Officer assigned to the APS Program,

accept the above-named Defendant into the APS Program subject to
the terms and conditions of this Agreement.

DATE: 8-/3 AF
SIGNATURE a

 

APS PROGRAM DIVERSION MAGISTRATE JUDGE:

I, the APS Program Diversion Magistrate Judge, accept the above-
named Defendant into the APS Program subject to the terms and
conditions of this Agreement.

 

DATE: EU 347 _
SIGNATURE

Def. Initials (Je

 

 
